Citation Nr: 0722216	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with sleep disorder.

2.  Entitlement to service connection for a disorder 
manifested by loss of night vision.

3.  Entitlement to service-connection for tendonitis of the 
arms, shoulders, and elbows.

4.  Entitlement to service-connection for residuals of a 
fractured jaw with nerve damage.

5.  Entitlement to service-connection for a disorder 
manifested by joint pain of both feet.

6.  Entitlement to service-connection for diabetes mellitus, 
type II.

7.  Entitlement to service-connection for heart disease and 
hypertension, to include as secondary to diabetes mellitus

8.  Entitlement to service-connection for peripheral 
neuropathy as secondary to diabetes mellitus.

9.  Entitlement to service-connection for amputation of the 
toes of both feet as secondary to diabetes mellitus.

10.  Entitlement to service-connection for foot ulcers as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied entitlement to service 
connection for the disorders at issue. 

In February 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran is diagnosed with PTSD.

2.  There is no showing of current disablement of the veteran 
due a disorder manifested by loss of night vision; tendonitis 
of the arms, shoulders, and elbows; residuals of a fractured 
jaw; or a disorder manifested by joint pain of both feet.

3.  Notwithstanding medical data on file denoting the present 
of current disablement of the veteran due to diabetes 
mellitus Type II, competent evidence of a nexus between this 
condition and the veteran's period of service or any event 
therein is lacking.

4.  Heart disease to include hypertension was not manifested 
in service or within the first post service year; nor is 
heart disease to include hypertension etiologically or 
casually related to a service-connected disability.

5.  Peripheral neuropathy, amputation of the toes of both 
feet, and foot ulcers are not etiologically or casually 
related to a service-connected disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

2.  A disorder manifested by loss of night vision; tendonitis 
of the arms, shoulders, and elbows; residuals of a fractured 
jaw; and a disorder manifested by joint pain of both feet 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Diabetes mellitus Type II was not incurred in or 
aggravated by service, nor may diabetes mellitus Type II be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  Heart disease to include hypertension was not incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred therein; nor is it proximately related to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

5.  Peripheral neuropathy, amputation of the toes of both 
feet, and foot ulcers are not proximately related to a 
service-connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, June 2004, 
and February 2005; a rating decision in August 2004; and a 
statement of the case in June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Analysis

For service connection to be established there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Furthermore, where a veteran served ninety days or more 
during a period of war and cardiovascular disease or diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease will be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

While the veteran has asserted a claim for PTSD attributable 
to service, the Board observes that the veteran has been 
psychiatrically evaluated by physicians during service and by 
private physicians subsequent to service and has not been 
diagnosed as suffering from PTSD at any time.  Here, the 
evidence when viewed in its entirety, does not establish that 
the veteran has PTSD.

The veteran's chronological service medical records, to 
include his April 1980 medical examination for service 
separation are negative for any complaints or findings 
suggestive of a psychiatric disorder.  On his April 1980 
medical examination, a clinical evaluation of the veteran 
found no psychiatric abnormality.

Subsequent to service, the veteran has been examined in 
February 2004 and February 2005 by VA mental health 
clinicians for the specific purpose of determining whether he 
has PTSD.  It was noted by his examiner in February 2004 that 
the veteran appeared to have a number of genuine life 
stressors, but that his presentation during the interview 
suggested some problems with the validity of his reporting.  
She added, in observing that the veteran has potential 
secondary gain for presenting with PTSD,  that he was 
inconsistent in the information provided across the 
interview, showing a possible tendency to embellish his 
experiences.  Following an extensive evaluation of the 
veteran, the assessment was rule out an adjustment disorder 
with anxiety, rule out an anxiety disorder, and rule out 
malingering.  When examined in February 2005, it was noted by 
the examiner that the veteran reported a number of traumatic 
experiences during his military service unrelated to direct 
combat, including an incident verified by his service 
personnel records involving the entry and evacuation of 
personnel from a burning dormitory.  The results of this 
evaluation which consisted of a lengthy interview, review of 
the veteran's claims file, and diagnostic testing were 
reported to be inconsistent with a diagnosis of PTSD or other 
significant psychopathology.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (2006) 
(noting that VA has adopted the nomenclature of the DSM-IV).

In this case, there is no medical diagnosis of PTSD.  As 
noted above, two VA examiners have separately concluded that 
the veteran does not meet the diagnostic criteria for PTSD.  
Significantly, the current record reflects no medical 
indication that the veteran does, in fact, meet the 
diagnostic criteria for PTSD, and neither the veteran nor his 
representative has alluded to the existence of any such 
evidence.

In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Here, the claim must be denied because the first, essential 
criterion for establishing service connection pursuant to 38 
C.F.R. § 3.304(f) is not met.  Therefore, the Board need not 
address whether the remaining regulatory requirements, 
evidence of an inservice stressor and of a link between the 
stressor and the PTSD, are met.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD and the claim must be denied. 

A disorder manifested by loss of night vision, tendonitis, 
residuals of a fractured jaw, and a disorder manifested by 
joint pain of both feet.

In statements and hearing testimony, the veteran argues that 
his night vision has worsened since service as a result of 
"night training that we had with the weapons that we had."  
The veteran attributes tendonitis in his arms, shoulders, and 
elbows to cold weather exposure in service.  He maintains 
that while in service he was exposed as a security policeman 
to "a great storm" during which he remained exposed to the 
elements for about 16 hours.  He further argues that his jaw 
was broken in the process of having dental work performed in 
service.  He testified in this regard that he was 
consequently hospitalized for several days, treated with ice 
packs, and was "spitting out bone splints for six months."

The service medical records show that the veteran was 
hospitalized in February 1977 for one day for post operative 
care following surgical removal of teeth and associated 
granulation tissue as a result of severe periodontitis.  The 
veteran was also evaluated and treated in November 1977 for a 
left shoulder muscle strain.  However the contemporaneous 
service medical records are negative for any complaints, 
findings, or diagnoses referable to tendonitis, the veteran's 
night vision, or any joint pain related to the veteran's 
feet.  When examined in April 1988 for service separation, a 
clinical evaluation of the veteran, to include his head, 
mouth, musculoskeletal system, and upper and lower 
extremities found no abnormalities.

Post service, the veteran was noted by a private physician in 
October 1990 to have chronic arm pain relative to a slip and 
fall injury suffered in March 1990 and also to have reported 
a notable change in his night vision.  In November 2003 joint 
pain in the feet was noted by a VA physician on a review of 
the veteran's systems.  However, there is no showing of a 
disorder currently manifested by loss of night vision, 
tendonitis, a disorder manifested by joint pain of both feet, 
or residuals of a fractured jaw.  On a VA dental and oral 
examination afforded the veteran in April 2005, the veteran's 
examiner reported following a review of the veteran's service 
medical records that he found no evidence of a fractured 
mandible secondary to a dental procedure.  He further stated 
that clinical and radiological examination of the veteran 
showed no neurologic changes that might have been associated 
with trauma and no current radiographic evidence of trauma.
    
Here, while the veteran asserts that he has a disorder 
manifested by loss of night vision, tendonitis, residuals of 
a fractured jaw, and a disorder manifested by joint pain of 
both feet, there is no medical evidence of any of these 
disorders other than the veteran's complaints.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  Consequently, absent medical 
evidence of current disability, service connection cannot be 
granted for these claimed disorders.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000). (A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability). 

Furthermore, even assuming that the veteran has these 
disorders claimed, there is no competent medical evidence 
showing that these disorders are attributable to service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a disorder manifested by loss of night vision; 
tendonitis of the arms, shoulders, and elbows; residuals of a 
fractured jaw; and a disorder manifested by joint pain of 
both feet and those claims must be denied.

Diabetes mellitus, Type II

In hearing testimony and other statements on file, the 
veteran argues that his diabetes mellitus has its origin in 
service.  He has testified that he had symptoms of diabetes 
in service, to include weight gain.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Here the veteran's service medical records are negative for 
any clinical findings or diagnoses of diabetes mellitus.  On 
the veteran's April 1980 medical examination for service 
separation a clinical evaluation of the veteran and 
laboratory findings were negative for indications suggestive 
of diabetes mellitus.  

Post service, there is no showing of diabetes mellitus within 
the one-year period immediately following the veteran's 
discharge from service in May 1980.  Many years after 
service, medical treatment is shown for various disorders, 
including diabetes mellitus Type II.  The exact date of onset 
of the veteran's diabetes mellitus is unclear from the record 
before the Board.  However treatment notes received from the 
veteran's private physician include a February 1991 progress 
note that assessed the veteran as being a newly diagnosed 
non-insulin dependent diabetic.  A consultation note dated in 
October 2001 and authored by another private physician 
records the veteran's self report of having been a diabetic 
since 1989.  

In any event, there is absent from the record competent 
medical evidence linking this disorder, first shown many 
years after service, to the veteran's period of service or 
any event therein.  No medical professional provides findings 
or opinions to that effect.  Rather, it is only the veteran 
that voices an opinion about the relationship of his diabetes 
mellitus to his period of active duty.  The record, however, 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
competent evidence of a nexus to service is totally lacking.  

In the absence of a showing by competent (medical) evidence 
of a nexus between the veteran's diabetes mellitus and the 
veteran's service, a preponderance of the evidence is against 
the claim for entitlement to service connection for diabetes 
mellitus, Type II.  Accordingly, the appeal as to this 
disorder must also be denied.

Heart disease and hypertension, to include as secondary to 
diabetes mellitus

In hearing testimony and statements on file, the veteran 
argues that he has a heart condition, to include hypertension 
attributable to service or as a result of diabetes mellitus.  
He testified that he recalled being seen in service for 
"complications that happened with my heart" and having been 
told that he had a heart murmur.

None of the service medical records show complaints or 
findings referable to the veteran's heart.  The veteran did 
undergo a three day blood pressure evaluation in December 
1979, as part of a weight control program.  On this 
evaluation the veteran denied any past or present diagnosis 
of hypertension or heart disease.  Twelve blood pressure 
readings, obtained during this 3 day period, ranged from a 
diastolic low of 64 to a high of 92 (one reading only in the 
standing position).  Systolic readings ranged from a low of 
128 to a high of 140 (one reading only in the sitting 
position).  On his April 1980 medical examination for service 
separation, blood pressure was 112/76.  No diagnosis of 
hypertension is shown during his service.

While post service medical documentation shows that the 
veteran has a current diagnosis of hypertension and coronary 
heart disease, these conditions are first shown by the 
evidence of record many years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  There is no 
competent medical evidence of record that demonstrates that 
any heart disorder to include hypertension was present in 
service, manifested to a compensable degree within one year 
following separation from service, or is related to service 
in any way.  

The veteran on an alternative basis contends that his current 
heart disease to include hypertension is attributable to 
complications of his diabetes mellitus and seeks secondary 
service connection.  Service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As discussed above, service connection for diabetes mellitus 
has been denied.  Therefore, secondary service connection 
based on a claim that his heart disease, including 
hypertension, is attributable to a non-service-connected 
disorder (diabetes mellitus) is not warranted.

In the absence of competent evidence showing the in-service 
presence of heart disease to include hypertension, that a 
heart disease to include hypertension manifested to a 
compensable degree within one year following separation from 
service, or a nexus or relationship between the present heart 
disease to include hypertension and the veteran's service or 
a service-connected disability, the Board finds that service 
connection cannot be granted.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for heart disease and hypertension and 
that claim must be denied.

Peripheral neuropathy, amputation of the toes of both feet, 
and foot ulcers as secondary to diabetes mellitus.

The veteran does not contend that his peripheral neuropathy, 
amputation of the toes of both feet and foot ulcers were 
incurred directly in service or manifested within one year 
following his service.  It is the veteran's sole contention 
that these current disorders are attributable to 
complications of his diabetes mellitus, and he seeks 
secondary service connection.  As noted above, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed above, service connection for diabetes mellitus 
has been denied.  Therefore, secondary service connection 
based on a claim that a disorder is attributable to a non-
service-connected disorder (diabetes mellitus) cannot be 
granted.  Accordingly the claims for service connection for 
peripheral neuropathy, amputation of the toes of both feet, 
and foot ulcers, all claimed as secondary to diabetes 
mellitus must be denied because service connection for 
diabetes mellitus has not been established.











	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD with sleep disorder is denied.

Service connection for a disorder manifested by loss of night 
vision is denied.

Service-connection for tendonitis of arms, shoulders, and 
elbows is denied.

Service-connection for residuals of a fractured jaw with 
nerve damage is denied.

Service-connection for a disorder manifested by joint pain of 
both feet is denied.

Service-connection for diabetes mellitus, type II is denied.

Service-connection for heart disease and hypertension, to 
include as secondary to diabetes mellitus is denied.

Service-connection for peripheral neuropathy as secondary to 
diabetes mellitus is denied.

Service-connection for amputation of the toes of both feet as 
secondary to diabetes mellitus is denied.

Service-connection for foot ulcers as secondary to diabetes 
mellitus is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


